17‐463‐bk 
Stillwater Liquidating LLC v. SFN DeKalb et al. 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 18th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
IN RE:  STILLWATER ASSET BACKED OFFSHORE  
FUND LTD., 
                      Debtor, 
                                                                                          17‐463‐bk         
STILLWATER LIQUIDATING LLC, 
                      Plaintiff‐Appellant, 
 
                                        v. 
 
SFN DEKALB HOLDINGS and CL‐RP  
STONECREST LLC, 
                   Defendants‐Appellees.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                 
*           The Clerk of Court is respectfully directed to amend the official caption to conform to 
the above. 
                                                                                             


FOR PLAINTIFF‐APPELLANT:                  DAVID B. GOROFF (Douglas E. Spelfogel, 
                                          Katherine R. Catanese, on the brief), Foley & 
                                          Lardner LLP, New York, NY. 
 
FOR DEFENDANT‐APPELLEE                    DAVID KENT FIVESON, Butler, Fitzgerald,  
SFN DEKALB HOLDINGS:                      Fiveson & McCarthy, P.C., New York, NY. 
 
FOR DEFENDANT‐APPELLEE                    RICHARD F. HARRISON (Thomas A. Draghi, 
CL‐RP STONECREST LLC:                     on the brief), Westerman Ball Ederer Miller 
                                          Zucker & Sharfstein, LLP, Uniondale, NY. 
        
              Appeal from the United States District Court for the Southern District of 

New York (Daniels, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐appellant Stillwater Liquidating LLC (ʺStillwaterʺ) is a court‐

approved entity charged with pursuing recoveries on behalf of creditors of Stillwater 

Asset Backed Offshore Fund Ltd. (the ʺDebtorʺ) and its related investment funds 

(collectively, the ʺFundsʺ).  Stillwater appeals from a January 18, 2017 judgment of the 

district court (Daniels, J.) affirming an order of the Bankruptcy Court (Wiles, B.J.) 

holding that a Georgia state foreclosure action (the ʺForeclosure Orderʺ) and subsequent 

transfers of real property (the ʺHillandale Propertyʺ) did not violate an automatic stay 

imposed pursuant to 11 U.S.C. § 362(a) in the Debtorʹs Chapter 11 bankruptcy 

proceeding.  The district court explained its reasoning in a memorandum decision and 

order entered January 17, 2017.   



                                            ‐ 2 ‐ 
 
                                                                                                


              Stillwater argues that the Bankruptcy Court erred because the Foreclosure 

Order and subsequent transfers of property:  (1) constituted an ʺact to obtain the 

property of the estateʺ; (2) involved the enforcement of a ʺclaim against the Debtorʺ; and 

(3) were ʺlegally certainʺ to impact the Debtorʹs property.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              Review of an order of a district court issued in its capacity as an appellate 

court is plenary.  In re Manville Forest Prods. Corp., 896 F.2d 1384, 1388 (2d Cir. 1990).  

The factual determinations and legal conclusions of the bankruptcy court are thus 

reviewed independently by this Court.  Id.  The bankruptcy courtʹs findings of fact are 

reviewed for clear error, and its conclusions of law are reviewed de novo.  Id. 

              We conclude that the Foreclosure Order and subsequent transfers of the 

Hillandale Property did not violate the automatic stay under 11 U.S.C. § 362(a).   

    1.   Property of the Estate 

              First, the Foreclosure Order was not an ʺact to obtain . . . property of the 

estate,ʺ within the meaning of 11 U.S.C. § 362(a)(3).  We agree with the bankruptcy 

court and district court that the Debtorʹs property interests ‐‐ including any of the 

Debtorʹs legal and equitable interests in the Hillandale Property ‐‐ had been conveyed 

prior to the 2012 bankruptcy stay as part of the Debtorʹs 2010 asset purchase agreement 

with Asia Special Situations Acquisitions Company (ʺASSACʺ), which became Gerova 

Financial Group, Ltd. (ʺGerovaʺ) in conjunction with the transfer of assets.   


                                             ‐ 3 ‐ 
 
                                                                                                  


              Stillwaterʹs efforts to distinguish this case from In re Colonial Realty Co., 980 

F.2d 125 (2d Cir. 1992), are unavailing.  In Colonial Realty, we explained that 

fraudulently conveyed property is not ʺproperty of the estateʺ within the meaning of 11 

U.S.C. § 362(a)(3) unless and until the property is recovered by the estate.  Id. at 131; see 

also, e.g., In re Saunders, 101 B.R. 303, 305 (Bankr. N.D. Fla. 1989) (ʺ[A]llowing the debtor 

to retain an interest, legal or equitable, in fraudulently transferred property conceivably 

places a cloud on the title of any property transferred by the debtor until there is a 

judicial determination. . . . This result was clearly not contemplated by Congress.ʺ). 

              Stillwater attempts to cast its theory as one of ʺconversionʺ of the Debtorʹs 

express trust interest in a lien on the Hillandale Property.  We agree with defendant‐

appellee CL‐RP Stonecrest LLC (ʺCL‐RPʺ), however, that per the Debtorʹs participation 

agreement with the Stillwater Asset Backed Fund LP (the ʺOnshore Fundʺ), the Debtor 

did not hold a ʺlien interestʺ on the Hillandale Property.  Instead, the Debtor held an 

interest in the cash flow of the Onshore Fundʹs loan to Top Flight Investment LLC (ʺTop 

Flightʺ), and that cash flow was held in trust by the Onshore Fund as an asset of the 

trust.  Although Stillwater also argues that the Debtor held a ʺbeneficial interestʺ in the 

loan collateral (the Hillandale Property), we agree with CL‐RP and the district court 

that this interest ʺconferred no general right to real property or title upon the holder.ʺ  

Appellee CL‐RPʹs Br. at 21; see also Sp. App. 10; J. App. 2445. 




                                             ‐ 4 ‐ 
 
                                                                                                         


                        In any event, Stillwater conceded that all of the Debtorʹs legal and 

equitable interests in real property ‐‐ including the Hillandale Property ‐‐ were 

conveyed pre‐petition before the 2012 bankruptcy stay.1   

      2.       Claims Against the Debtor 

                        Second, the Foreclosure Order and subsequent transfers of the Hillandale 

Property did not involve an action to enforce ʺa claim against the debtorʺ within the 

meaning of 11 U.S.C. § 362(a)(1).  The Hillandale Property foreclosure was premised on 

outstanding real property taxes owed by the non‐Debtor, Top Flight, to a non‐creditor, 

the Tax Commissioner of DeKalb County, and the Foreclosure Order involved 

defendant‐appellee SFN DeKalb Holdings, a Top Flight creditor with a first priority lien 

interest in the property.  At the time of foreclosure, not only had the Debtor sold its 

ʺparticipation interestsʺ in the Onshore Fundʹs loan ‐‐ for which the Hillandale Property 

served as collateral ‐‐ but the Debtor also did not have a recorded interest in the real 

property nor was it a party to the foreclosure proceedings.  Accordingly, the 

Foreclosure Order and the subsequent sales of the property occurred independently of 

any interest the Debtor now claims to have, and thus did not involve the enforcement of 

a ʺclaim against the Debtor.ʺ  11 U.S.C. § 362(a)(1). 

                         


                                                 
1       Stillwater alleges that its property interests were converted, but as noted above, it failed 
to establish a claim for conversion. 

                                                     ‐ 5 ‐ 
 
                                                                                                  


    3.   Legally Certain to Impact Estate Property 

              Finally, the Foreclosure Order and subsequent transfers were not ʺlegally 

certain[ ] to impact estate property.ʺ  Picard v. Fairfield Greenwich Ltd., 762 F.3d 199, 208 

(2d Cir. 2014).  We disagree with Stillwaterʹs contention that this Courtʹs decision in In 

re 48th Street Steakhouse, Inc., 835 F.2d 427 (2d Cir. 1987), is legally indistinguishable.  

There, we held that a debtorʹs interest in property could cause a bankruptcy stay to 

affect a relationship with a non‐debtor where an action was legally certain to impact 

estate property.  See id. at 430‐31.  Unlike here, the debtor in that case had a legal interest 

in a property that was subject to termination, i.e., the termination of a prime lease that 

would automatically terminate the Debtorʹs sublease.  See id.  We agree with the district 

court, however, that Stillwaterʹs theory ʺfor [Debtorʹs] purported property interest is far 

more attenuatedʺ than that in 48th Street Steakhouse.  Sp. App. at 13.  Here, Debtor did 

not hold a recorded interest in the actual Hillandale Property.   

              In Picard v. Fairfield Greenwich Limited, we narrowed the reach of 48th Street 

Steakhouse and ʺdecline[d] to extend our holding . . . to automatically stay actions taken 

against third parties that are only factually likely, as opposed to legally certain, to 

impact estate property.ʺ  762 F.3d at 208.  We are not persuaded that Debtorʹs alleged 

interest in the Hillandale property (its original participation interest in a share of 

payments from the Top Flight Loan, which loan was secured by the Hillandale 

Property), is, if anything, more than ʺfactually likelyʺ to impact estate property.  Id. 


                                              ‐ 6 ‐ 
 
                                                                                     


             We have considered Stillwaterʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 7 ‐